DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “an activation of the user profile”.  However claim 19 also recites “an activation of the user profile”.  It’s not clear if they both refer to the same activation of the user profile.  Examiner recommend applicant to amend claim 21 limitation to (and for examining purpose, examiner interprets this limitation is) “the activation of the user profile”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Zang (US 20140235493), further in view of Campbell (US 20180050575).
Regarding claim 1, Seiferlein teaches an air quality system for a vehicle ([0002] “for measuring…internal air of the vehicle”) comprising:
a chemical detection apparatus (sensor module 1, fig 1) comprising a plurality of chemical sensors (sensors 4-8, fig 1-2.  Also [0024] lines 1-7, “a PM sensor 4 for measuring a fine dust content in the ambient air, a NOx sensor 5 for measuring a NOx content in the ambient air, a CO sensor 6 for measuring a CO content in the ambient air, a CO2 sensor 7 for measuring a CO2 content in the internal air, and a VOC sensor 8 for measuring a content of volatile hydrocarbons in the internal air”) for detecting a plurality of airborne materials (NOx, CO, CO2 or VOC) in a compartment of the vehicle, wherein the plurality of chemical sensors are each configured to adjust a characteristic electrical signal in response to changes in the presence of the plurality of airborne materials (the sensor inherently adjusts a characteristic electrical signal in response to changes in the presence of the plurality of airborne materials because the sensors tells the system whether airborne materials exist or do not exist); and
a processor (control unit 11, fig 1-2) coupled to the plurality of chemical sensors, wherein the processor is configured to monitor (fig 1 shows communication lines between sensors and control unit 11) the characteristic electrical signal from each of the plurality of the chemical sensors and generate a detection signal (signal sent to control device 24, fig 2) in response to a change in the characteristic electrical signal from one or more of the plurality of chemical sensors, where the processor is in communication with a controller (control device 24, fig 2) configured to control a position of a closure device (flap 25, fig 2) of the vehicle based on the 
Seiferlein fails to teach the plurality of chemical sensors are nanofiber chemical sensors; the closure device is one or more windows.
Zang teaches sensors are nanofiber chemical sensors ([0060] lines 1-2, “a multimode gas sensor platform 100 can comprise a plurality of detection zones 104 oriented on a substrate 102.  Each detection zone can comprise at least one electrode pair 106 having organic nanofibers 108”.  Each electrode pair acts as a sensor and they are made of nanofibers)
It would have been obvious at the time of filing to modify Seiferlein as taught by Zang by incorporating nanofiber chemical sensors since both sensors in Seiferlein and Zang are recognized to be used for the same purpose (both are chemical sensors for detecting gas).
Campbell teaches a controller (abstract last line “control unit”) configured to control a power window system of the vehicle, and in response to the detection of the one or more of the plurality of airborne materials (step 218 of fig 2 shows CO monitor reads a level of CO gas in the vehicle), the controller is configured to adjust a position of one or more windows of the vehicle (fig 2 and [0024] lines 15-17, “if the vehicle is either turned off as a result of CO levels in 222 or is unexpectedly shut off (e.g., out of gas), then the windows may be opened partially or fully at 226”.  Noted fig 2 shows a flow chart for electric controller, therefore it is inherent that the window is electronic powered window because window is controlled by the controller).
It would have been obvious at the time of filing to modify Seiferlein in view of Zang as taught by Campbell by incorporating a control mechanism that allows controller to open window automatically in response to detecting unusual level of airborne material in order to open 
Regarding claim 2, Seiferlein in view of Zang, Campbell teaches the one or more of the plurality of nanofiber chemical sensors is configured to detect organic compounds (Seiferlein [0024] line 6, “a VOC sensor 8”)
Regarding claim 3, Seiferlein in view of Zang, Campbell teaches the processor is configured to distinguish among the plurality of airborne materials in response to electrical characteristics detected by the plurality of nanofiber chemical sensors (see Seiferlein fig 1, the sensors 7 and 8 are individually communicative to the processor 11 via separate communication lines shown in dash lines.  Therefore the process is capable of distinguish among the plurality of airborne materials in response to electrical characteristics detected by the plurality of nanofiber chemical sensors because different electrical characteristics would be sent via different communication lines).
Regarding claim 4, Seiferlein in view of Zang, Campbell teaches the controller is in communication with a ventilation system of the vehicle, and the controller is further configured to in response to the detection of one or more of the plurality of airborne materials, activate the ventilation system (Seiferlein [0029] lines 10-12 and 22-27, “an air recirculation flap 25 is provided within the air guidance device 23.  For this purpose, the control device 24 is adapted to control the air guidance device… on exceeding a predetermined limit value for a limit value relating to the internal air, in particular of the VOC content and/or of the CO2 content, the air for the ventilation of the internal space of the motor vehicle is at least predominantly (preferably essentially fully) taken from the surroundings of the motor vehicle 17”.  Therefore the controller 
Regarding claim 5, Seiferlein in view of Zang, Campbell teaches the ventilation system is configured to introduce exterior air (see rationale in claim 4) in a passenger compartment of the vehicle and decrease a concentration of the one or more of the plurality of airborne materials (when outside air is introduced in the vehicle, a concentration of airborne materials inherently would decrease).
Regarding claim 6, Seiferlein in view of Zang, Campbell teaches the controller further configured to: identify the detection of the one or more of the plurality of airborne materials in response to the characteristic electrical signal from the one or more of the plurality of nanofiber chemical sensor exceeding a predetermined threshold, wherein the controller is configured to control the ventilation system to introduce the exterior air while the detection of the one or more of the plurality of airborne materials exceeds the predetermined threshold (Seiferlein [0029] lines 31-34, “If for example a defined limit value for the CO.sub.2 content of the internal air is exceeded, then the air for the ventilation of the internal space of the motor vehicle must be taken from the surroundings of the motor vehicle 17”.). 
Regarding claim 8, Seiferlein in view of Zang, Campbell teaches the controller (Campbell abstract last line “control unit”) is in communication with an ignition system of the vehicle, and in response to the detection of the one or more of the plurality of airborne materials, the controller is configured to control the vehicle ignition (Examiner interpret that “vehicle ignition” is a condition of the ignition system.  In Campbell fig 2 steps 220-222, when CO threshold level is reaches, the controller turn off vehicle engine in step 222.  Noted fig 2 shows a flow chart for electric controller to turn off engine in step 222, therefore it is inherent that the 
Regarding claim 9, Seiferlein in view of Zang, Campbell teaches the controller (Campbell abstract last line “control unit”) in communication with an alert device, and in response to the detection of the one or more of the plurality of airborne materials, the controller is configured to control the alert device to output a notification of the one or more of the plurality of airborne materials (Campbell fig 2, CO monitor detect presence of CO in step 218, then an alert is sent to users in step 228.  Since an alert is provided in the flowchart, an alert device  inherently exists).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Zang (US 20140235493) further in view of Campbell (US 20180050575), further in view of Fetterman (US 20190234642).
Regarding claim 10, Seiferlein in view of Zang, Campbell teaches all the limitations of claim 1.
Seiferlein in view of Zang, Campbell fails to teach the controller is further configured to access a user profile comprising information identifying a user-defined material that corresponds to the allergen, the user-defined material being associated with the user profile.
Fetterman teaches a controller (120, fig 1) is configured to access a user profile (in profiles 121, fig 1) comprising information identifying a user-defined material that corresponds to the allergen, the user-defined material being associated with the user profile ([0014] lines 10-12 & 19-21, “a user sets a preferred range of conditions for the microenvironment through a profile specific to the user… the cognitive system determines the best way or most effective way to maintain the microenvironment according to user's preferred settings in the profile.”  This passage talks about user defines a preferred range or setting.  [0016] lines 2-4, “The preferred setting may include an optimal temperature range, a pollen range, and an air quality range”.  This passage talks about user’s defined setting includes amount of pollen or air quality range.  The pollen is an allergen.  Therefore Fetterman teaches user’s profile includes information identifying a user-defined material that corresponds to the allergen, the user-defined material being associated with the user profile).
It would have been obvious at the time of filing to modify Seiferlein in view of Zang, Campbell as taught by Fetterman by incorporating algorithm that allow users to input preferred setting regarding parameter/material in order to monitor particular materials according users’ preferences.
Regarding claim 11, Seiferlein in view of Zang, Campbell and Fetterman teaches the controller is further configured to in response to an activation of the user profile and the detection of the user-defined material exceeding a user-defined detection level, activating an alert device (Fetterman [0019] lines 1-2 & 5-7, “the cognitive system detects changes in a microenvironment… alert the user that there is an environmental change”.  Alert device inherently is provided in order for cogitative system to send an alert.  Examiner interprets that a user-defined detection level is when sensor does not detect presence of gas, therefore any detection of gas means exceeding a user-defined level.  Also Seiferlein [0029], “a defined limit value for the CO.sub.2 content of the internal air is exceeded”.  A defined limit is a user-defined detection level) configured to communicate the detection of the user-defined material.
Regarding claim 12, Seiferlein in view of Zang, Campbell and Fetterman teaches the user-defined detection level corresponds to a non-zero concentration of the allergen (Fetterman A profile may include preferences, such as …whether the user requires adjustments for certain allergens and pollutants.”  Since the sensor in Seiferlein detect some level of allergen, the user defined detection level has to corresponds to a non-zero concentration level.).
Regarding claim 13, Seiferlein in view of Zang, Campbell and Fetterman teaches the allergen is specific to an occupant of the vehicle or a class of users afflicted by an allergy (Fetterman [0015] lines 16-17, “A profile may include preferences, such as …whether the user requires adjustments for certain allergens and pollutants.”).

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Zang (US 20140235493), further in view of Campbell (US 20180050575).
Regarding claim 14, Seiferlein teaches a method for controlling an air quality system for a vehicle, the method comprising:
detecting (using sensors 7-8, fig 1-2.  Also [0024] lines 1-7, “a PM sensor 4 for measuring a fine dust content in the ambient air, a NOx sensor 5 for measuring a NOx content in the ambient air, a CO sensor 6 for measuring a CO content in the ambient air, a CO2 sensor 7 for measuring a CO2 content in the internal air, and a VOC sensor 8 for measuring a content of volatile hydrocarbons in the internal air”) a plurality of airborne materials in a compartment of the vehicle via a plurality of chemical sensors (sensors 4-8);
monitoring (using control unit 11, fig 1-2) characteristic electrical signals from the plurality of chemical sensors (fig 1 shows communication lines between sensors and control unit 11);

communicating the detection signal to a controller (control device 24, fig 2) configured to control a position of a closure device (flap 25, fig 2) of the vehicle based on the detection of an allergen of the plurality of airborne materials (see fig 1.  An allergen is one of the CO2 or VOC).
Seiferlein fails to teach the plurality of chemical sensors are nanofiber chemical sensors; the closure device is one or more windows.
Zang teaches sensors are nanofiber chemical sensors ([0060] lines 1-2, “a multimode gas sensor platform 100 can comprise a plurality of detection zones 104 oriented on a substrate 102.  Each detection zone can comprise at least one electrode pair 106 having organic nanofibers 108”.  Each electrode pair acts as a sensor and they are made of nanofibers)
It would have been obvious at the time of filing to modify Seiferlein as taught by Zang by incorporating nanofiber chemical sensors since both sensors in Seiferlein and Zang are recognized to be used for the same purpose (both are chemical sensors for detecting gas).
Campbell teaches a controller (abstract last line “control unit”) configured to control a power window system of the vehicle, and in response to the detection of the one or more of the plurality of airborne materials (step 218 of fig 2 shows CO monitor reads a level of CO gas in the vehicle), the controller is configured to adjust a position of one or more windows of the vehicle (fig 2 and [0024] lines 15-17, “if the vehicle is either turned off as a result of CO levels in 222 or is unexpectedly shut off (e.g., out of gas), then the windows may be opened partially or fully at 226”.  Noted fig 2 shows a flow chart for electric controller, therefore it is inherent that the window is electronic powered window because window is controlled by the controller).
It would have been obvious at the time of filing to modify Seiferlein in view of Zang as taught by Campbell by incorporating a control mechanism that allows controller to open window automatically in response to detecting unusual level of airborne material in order to open windows to promote better ventilation and allow unwanted airborne material to be vented out of the vehicle quickly.
Regarding claim 15, Seiferlein in view of Zang, Campbell teaches distinguishing (using Seiferlein control unit 11) among the plurality of airborne materials in response to electrical characteristics detected by the plurality of nanofiber chemical sensors (see Seiferlein fig 1, the sensors 7 and 8 are individually communicative to the processor 11 via separate communication lines shown in dash lines.  Therefore the process is capable of distinguish among the plurality of airborne materials in response to electrical characteristics detected by the plurality of nanofiber chemical sensors because different electrical characteristics would be sent via different communication lines).
Regarding claim 16, Seiferlein in view of Zang, Campbell teaches in response to the detection of one or more of the plurality of airborne materials, activating a ventilation system to introduce exterior air (Seiferlein [0029] lines 10-12 and 22-27, “an air recirculation flap 25 is provided within the air guidance device 23.  For this purpose, the control device 24 is adapted to control the air guidance device… on exceeding a predetermined limit value for a limit value relating to the internal air, in particular of the VOC content and/or of the CO2 content, the air for the ventilation of the internal space of the motor vehicle is at least predominantly (preferably essentially fully) taken from the surroundings of the motor vehicle 17”.  Therefore the controller 24 activates a ventilation system, which is air guidance device and its flap, in response to sensor reading when VOC or CO2 content in the vehicle exceeding a preset limit value) in a passenger compartment of the vehicle.
Regarding claim 18, Seiferlein in view of Zang, Campbell teaches in response to the detection of the one or more of the plurality of airborne materials, controlling an ignition system of the vehicle to control a vehicle ignition state (In Campbell fig 2 steps 220-222, when CO threshold level is reaches, the controller turn off vehicle engine in step 222.  Noted Campbell fig 2 shows a flow chart for electric controller to turn off engine in step 222, therefore it is inherent that the ignition is controlled by the controller).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seiferlein (US 20180134112) in view of Zang (US 20140235493), further in view of Campbell (US 20180050575), further in view of Fetterman (US 20190234642)..
Regarding claim 19, Seiferlein teaches an air quality system for a vehicle ([0002] “for measuring…internal air of the vehicle”) comprising:
a chemical detection apparatus (sensor module 1, fig 1) comprising a plurality of chemical sensors (sensors 4-8, fig 1-2.  Also [0024] lines 1-7, “a PM sensor 4 for measuring a fine dust content in the ambient air, a NOx sensor 5 for measuring a NOx content in the ambient air, a CO sensor 6 for measuring a CO content in the ambient air, a CO2 sensor 7 for measuring a CO2 content in the internal air, and a VOC sensor 8 for measuring a content of volatile hydrocarbons in the internal air”) for detecting a plurality of airborne materials (NOx, CO, CO2 or VOC) in a compartment of the vehicle, wherein the plurality of chemical sensors are each 
a processor (control unit 11, fig 1-2) coupled to the plurality of chemical sensors, wherein the processor is configured to monitor (fig 1 shows communication lines between sensors and control unit 11) the characteristic electrical signal from each of the plurality of the chemical sensors and generate a detection signal (signal sent to control device 24, fig 2) in response to a change in the characteristic electrical signal from one or more of the plurality of chemical sensors, where the processor is in communication with a controller (control device 24, fig 2)
the controller is configured to receive user-defined material corresponds to an allergen of the plurality of airborne materials (users input a predetermined level of CO2 or VOC into the controller program.  The allergen is the CO2 or VOC) and control a position of a closure device (flap 25, fig 2) of the vehicle based on the detection of an allergen of the plurality of airborne materials (Seiferlein [0029] lines 10-12 and 22-27, “an air recirculation flap 25 is provided within the air guidance device 23.  For this purpose, the control device 24 is adapted to control the air guidance device… on exceeding a predetermined limit value for a limit value relating to the internal air, in particular of the VOC content and/or of the CO2 content, the air for the ventilation of the internal space of the motor vehicle is at least predominantly (preferably essentially fully) taken from the surroundings of the motor vehicle 17”.).
Seiferlein fails to teach the plurality of chemical sensors are nanofiber chemical sensors; the closure device is one or more windows; the controller is further configured to access a user profile comprising information identifying a user-defined material.
a multimode gas sensor platform 100 can comprise a plurality of detection zones 104 oriented on a substrate 102.  Each detection zone can comprise at least one electrode pair 106 having organic nanofibers 108”.  Each electrode pair acts as a sensor and they are made of nanofibers)
It would have been obvious at the time of filing to modify Seiferlein as taught by Zang by incorporating nanofiber chemical sensors since both sensors in Seiferlein and Zang are recognized to be used for the same purpose (both are chemical sensors for detecting gas).
Campbell teaches a controller (abstract last line “control unit”) configured to control a power window system of the vehicle, and in response to the detection of the one or more of the plurality of airborne materials (step 218 of fig 2 shows CO monitor reads a level of CO gas in the vehicle), the controller is configured to adjust a position of one or more windows of the vehicle (fig 2 and [0024] lines 15-17, “if the vehicle is either turned off as a result of CO levels in 222 or is unexpectedly shut off (e.g., out of gas), then the windows may be opened partially or fully at 226”.  Noted fig 2 shows a flow chart for electric controller, therefore it is inherent that the window is electronic powered window because window is controlled by the controller).
It would have been obvious at the time of filing to modify Seiferlein in view of Zang as taught by Campbell by incorporating a control mechanism that allows controller to open window automatically in response to detecting unusual level of airborne material in order to open windows to promote better ventilation and allow unwanted airborne material to be vented out of the vehicle quickly.
Fetterman teaches a controller (120, fig 1) is configured to access a user profile (in profiles 121, fig 1) comprising information identifying a user-defined material that corresponds to the allergen, the user-defined material being associated with the user profile ([0014] lines 10-a user sets a preferred range of conditions for the microenvironment through a profile specific to the user… the cognitive system determines the best way or most effective way to maintain the microenvironment according to user's preferred settings in the profile.”  This passage talks about user defines a preferred range or setting.  [0016] lines 2-4, “The preferred setting may include an optimal temperature range, a pollen range, and an air quality range”.  This passage talks about user’s defined setting includes amount of pollen or air quality range.  The pollen is an allergen.  Therefore Fetterman teaches user’s profile includes information identifying a user-defined material that corresponds to the allergen, the user-defined material being associated with the user profile).
It would have been obvious at the time of filing to modify Seiferlein in view of Zang, Campbell as taught by Fetterman by incorporating algorithm that allow users to input preferred setting regarding parameter/material in order to monitor particular materials according users’ preferences.
Regarding claim 20, Seiferlein in view of Zang, Campbell, Fetterman teaches the controller is in communication with a ventilation system of the vehicle, and the controller is further configured to in response to the detection of the user-defined material exceeding a user detection level, activate the ventilation system (Seiferlein [0029] lines 10-12 and 22-27, “an air recirculation flap 25 is provided within the air guidance device 23.  For this purpose, the control device 24 is adapted to control the air guidance device… on exceeding a predetermined limit value for a limit value relating to the internal air, in particular of the VOC content and/or of the CO2 content, the air for the ventilation of the internal space of the motor vehicle is at least predominantly (preferably essentially fully) taken from the surroundings of the motor vehicle 17”.  Therefore the controller 24 activates a ventilation system, which is air guidance device and 
Regarding claim 21, Seiferlein in view of Zang, Campbell and Fetterman teaches the controller is further configured to in response to an activation of the user profile and the detection of the user-defined material exceeding a user-defined detection level, activating an alert device (Fetterman [0019] lines 1-2 & 5-7, “the cognitive system detects changes in a microenvironment… alert the user that there is an environmental change”.  Alert device inherently is provided in order for cogitative system to send an alert.  Examiner interprets that a user-defined detection level is when sensor does not detect presence of gas, therefore any detection of gas means exceeding a user-defined level.  Also Seiferlein [0029], “a defined limit value for the CO.sub.2 content of the internal air is exceeded”.  A defined limit is a user-defined detection level) configured to communicate the detection of the user-defined material.
Regarding claim 22, Seiferlein in view of Zang, Campbell and Fetterman teaches the allergen is specific to an occupant of the vehicle or a class of users afflicted by an allergy (Fetterman [0015] lines 16-17, “A profile may include preferences, such as …whether the user requires adjustments for certain allergens and pollutants.”).

Response to Arguments
Examiner notice claim amendments to overcome objections and 112b rejections in prior office action, therefore the objections and 112b rejections in prior office action are withdrawn.
Applicant's arguments filed 30 December 2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument for independent claims 1, 14 and 19 about the prior art Campbell fails to teach “controller configured to control a position of one or more   
Seiferlein teaches CO sensor is used to detect CO in the air, therefore it is interpreted that CO is a type of allergen and it is one of the airborne material.  Campbell teaches a predetermined CO threshold is used by a control to operate vehicle windows.  Therefore as modified, the combination of prior arts teach this limitation.
For dependent claims, applicant argument is directed toward the same limitations as above, therefore the arguments are considered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762